Name: Commission Regulation (EEC) No 2589/90 of 6 September 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 244/ 16 Official Journal of the European Communities 7. 9 . 90 COMMISSION REGULATION (EEC) No 2589/90 of 6 September 1990 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2530/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, j Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2496/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2530/90 Q ; Whereas the abatement of the subsidy for sunflower which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marke ­ ting year, has not yet been fixed for sunflower ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (g) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (') is as set out in Annex III for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (l0) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for sunflower will be confirmed or replaced as from 7 September 1990 to take into account the application of the system of maximum guaranteed quantities for this marketing year. Article 2 This Regulation shall enter into force on 7 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 280, 29. 9. 1989, p. 2. (J) OJ No L 164, 24. 6. 1985, p. 11 . 4 OJ No L 236, 31 . 8 . 1990, p. 8 . 0 OJ No L 167, 25. 7. 1972, p. 9 . (*) OJ No L 201 , 31 . 7. 1988, p. 11 . n OJ No L 237, 1 . 9 . 1990, p. 59 . o OJ No L 266, 28. 9. 1983, p. 1 . O OJ No L 53, 1 . 3. 1986, p. 47. (10) OJ No L 183, 3 . 7. 1987, p. 18 . 7. 9 . 90 Official Journal of the European Communities No L 244/17 ANNEX I Aids to colza and rape seed other than 'double zero' (,amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU) : l  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 26,935 26,769  Other Member States 21,071 20,850 19,887 20,165 19,965 19,799 2. Final aids : \ I (a) Seed harvested and processed in : \  Federal Republic of Germany \ l \ \ (DM) 4933 48,81 46,56 47,21 46,74 46,49  Netherlands (Fl) 55,58 55,00 52,46 53,19 52,66 52,39  BLEU (Bfrs/Lfrs) 1 017,45 1 006,78 960,28 973,71 964,05 957,01  France (FF) 165,45 163,71 156,15 158,33 156,76 155,46  Denmark (Dkr) 188,17 186,19 177,59 180,07 178,29 176,81  Ireland ( £ Irl) 18,414 18,221 17,379 17,622 17,447 17,302  United Kingdom ( £) 16,337 16,163 15,378 15,562 15,401 15,170  Italy (Lit) 36 909 36 522 34 835 35 322 34 972 34 681  Greece (Dr) 4 381,85 4 327,00 4 067,43 4 108,05 4 055,49 3 922,86 (b) Seed harvested in Spain and IIliII processed : Il II  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 (c) Seed harvested in Portugal and li Il processed : \\li  in Portugal (Esc) 0,00 0,00 0,00 0,00 5 523,06 5 451,51  in another Member State (Esc) 5 770,84 5 724,49 5 518,86 5 566,15 5 523,06 5 451,51 No L 244/ 18 Official Journal of the European Communities 7. 9 . 90 ANNEX II Aids to colza and rape seed 'double zero* (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 9 10 11 12 1 2 1 . Gross aids (ECU) :  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 29,435 29,269  Other Member States 23,571 23,350 22,387 22,665 22,465 22,299 2. Final aids : l \ \ \ (a) Seed harvested and processed in : I  Federal Republic of Germany l \ \ (DM) 55,18 54,67 52,41 53,06 52,59 52,34  Netherlands (Fl) 62,18 61,59 59,05 59,79 59,26 58,98  BLEU (Bfrs/Lfrs) 1 138,17 1 127,50 1 081,00 1 094,42 1 084,77 1 077,73  France (FF) 185,08 183,34 175,78 177,96 176,39 175,09  Denmark (Dkr) 210,49 208,52 199,92 202,40 200,61 199,13  Ireland ( £ Irl) 20,599 20,406 19,564 19,807 19,632 19,487  United Kingdom ( £) 18,286 18,112 17,327 17,511 17,349 17,119  Italy (Lit) 41 289 40 901 39 215 39 702 39 351 39 060  Greece (Dr) 4 925,21 4 870,36 4 610,79 4 651,40 4 598,85 4 466,22 (b) Seed harvested in Spain and IIIlIIIIII processed : ||  in Spain (Pta) 382,24 382,24 382,24 382,24 382,24 382,24  in another Member State (Pta) 288,55 255,91 110,01 144,52 115,89 69,43 (c) Seed harvested in Portugal and II IIIIIl processed : lili  in Portugal (Esc) 517,26 517,26 517,26 517,26 6 040,32 5 968,77  in another Member State (Esc) 6 288,09 6 241,75 6 036,12 6 083,41 6 040,32 5 968,77 7. 9 . 90 Official Journal of the European Communities No L 244/ 19 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 9 10 11 12 1 1 . Gross aids (ECU):  Spain 8,600 8,600 8,600 8,600 29,473  Portugal 0,000 0,000 0,000 0,000 38,477  Other Member States 35,272 34,397 34,450 34,781 34,877 2. Final aids : \ (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM) 82,58 80,53 80,65 81,43 81,65  Netherlands (Fl) 93,04 90,73 90,87 91,75 92,00  BLEU (Bfrs/Lfrs) 1 703,18 1 660,93 1 663,48 1 679,47 1 684,10  France (FF) 276,95 270,08 270,50 273,09 273,85  Denmark (Dkr) 314,98 307,17 307,64 310,60 : 311,45  Ireland ( £ Irl) 30,824 30,060 30,106 30,395 30,479  United Kingdom ( £) 27,405 26,716 26,730 26,956 27,028  Italy (Lit) 61 785 60 252 60 345 60 925 61 093  Greece (Dr) 7 463,20 7 255,15 7 232,70 7 284,98 7 301,90 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 314,91 1 314,91 1 314,91 1 314,91 4 571,11  in another Member State (Pta) 4 704,97 4 575,75 4 580,82 4 624,48 4 640,00 (c) Seed harvested in Portugal and processed : \\  in Portugal (Esc) 0,00 0,00 0,00 0,00 7 910,45  in Spain (Esc) 8 188,67 8 001,09 8 008,44 8 067,66 8 087,20  in another Member State (Esc) 8 009,70 7 826,21 7 833,40 7 891,33 7 910,45 3 . Compensatory aids : \\\\\\  in Spain (Pta) 4 682,04 4552,82 4 557,88 4 601,54  4. Special aid : lililiLi  in Portugal (Esc) 8 009,70 7 826,21 7 833,40 7 891,33  (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM 2,065390 2,062080 2,058610 2,055380 2,055380 2,046740 Fl 2,327240 2323710 2,319740 2,316270 2,316270 2,305760 Bfrs/Lfrs 42,435200 42,396100 42,344400 42,297300 42,297300 42,162700 FF 6,934260 6,932760 6,931210 6,931240 6,931240 6,927440 Dkr 7,909050 7,909840 7,911530 7,911600 7^1 1600 7,905020 £Irl 0,769617 0,770357 0,770265 0,770754 0,770754 0771861 £ 0,691713 0,694352 0,696855 0,699052 0,699052 0,705091 Lit 1 532,77 1 532,56 1 533,86 1 534,81 1 534,81 1 538,99 Dr 204,21100 205,47600 207,58400 209,02600 209,02600 214,85800 Esc 182,08200 182,73600 1833500 183,93600 183,93600 186,29400 Pta 128,52700 128,98900 129,42500 129,83000 129,83000 130,95600